                                                                      JS-6
 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12   JAMES SHAYLER, an                    Case No. 2:21-cv-01643-DSF-JC
13   individual,

14                                            ORDER DISMISSAL WITH
          Plaintiff,                          PREJUDICE
15
     v.
16

17   VAROUJ ZARGARIAN, an
     individual; LOUISE KIS,
18   individually and as trustee of the
19   STEPHEN & LOUISE KIS
     LIVING TRUST; and DOES 1-
20   10, inclusive,
21
          Defendants.
22

23

24

25

26

27
                                          1
28
 1         After consideration of the Joint Stipulation for Dismissal of the entire action

 2   with Prejudice filed by Plaintiff James Shayler (“Plaintiff”) and Varouj Zargaria and
 3
     Louise Kis (“Defendants”), the Court hereby enters a dismissal with prejudice of
 4

 5   Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall

 6   bear his or its own costs and attorneys’ fees.
 7

 8         IT IS SO ORDERED.
 9
     DATED: June 3, 2021
10

11
                                      DALE S. FISCHER
12                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                              2
28
